
	

116 SJ 13 IS: To repeal the authorizations for use of military force against Iraq, and for other purposes.
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		116th CONGRESS
		1st Session
		S. J. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2019
			Mr. Kaine (for himself and Mr. Young) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To repeal the authorizations for use of military force against Iraq, and for other purposes.
	
	
 Whereas the Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1; 105 Stat. 3; 50 U.S.C. 1541 note), enacted on January 14, 1991 (in this preamble the 1991 AUMF), and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note), enacted on October 16, 2002 (in this preamble the 2002 AUMF), currently remain valid law;
 Whereas reports required every 60 days pursuant to section 3 of the 1991 AUMF and section 4 of the 2002 AUMF indicated that the United States was not engaged in any activities pursuant to the 1991 AUMF or the 2002 AUMF from December 2011 through June 2014;
 Whereas, since June 2014, the only relevant activities detailed by such reports are actions by the United States to combat the threat posed by the Islamic State of Iraq and Syria (ISIS);
 Whereas recent presidential administrations have maintained that the 2002 AUMF only serves to reinforce any legal authority to combat ISIS provided by the Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50 U.S.C. 1541), enacted September 18, 2001, and is not independently required to authorize any such activities;
 Whereas repealing the 1991 AUMF and the 2002 AUMF would therefore not affect ongoing United States military operations;
 Whereas, since 2014, United States military forces have operated in Iraq at the request of the Government of Iraq for the sole purpose of supporting its efforts to combat ISIS, consistent with the Strategic Framework Agreement that Iraq and the United States signed on November 17, 2008;
 Whereas Secretary of State Pompeo noted in a January 10, 2019, speech in Cairo that [t]oday in Iraq, at the government’s invitation, we have approximately 5,000 troops where there were once 166,000, and further that when we do set up major bases … it’s at the invitation of the host country;
 Whereas, during testimony to the Committee on Armed Services of the Senate on February 5, 2019, Commander of the United States Central Command, General Joseph Votel, stated that United States forces are in Iraq at the invitation of the Government of Iraq;
 Whereas, following a trip to Iraq, Acting Secretary of Defense Patrick M. Shanahan stated on February 12, 2019, that [w]e understand that we’re there by invitation and that we jointly share the resources and that we clearly recognize their sovereignty;
 Whereas neither the 1991 AUMF nor the 2002 AUMF are being used as the sole legal basis for any detention of enemy combatants currently held by the United States; and
 Whereas authorizations for the use of military force that are no longer necessary should have a clear political and legal conclusion: Now, therefore, be it
	
 1.Repeal of Authorization for Use of Military Force Against Iraq ResolutionThe Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1; 105 Stat. 3; 50 U.S.C. 1541 note) is hereby repealed.
 2.Repeal of Authorization for Use of Military Force Against Iraq Resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note) is hereby repealed.
		
